283 F.2d 371
THEODORE KAGEN CORP., a corporation, et al., Petitionersv.FEDERAL TRADE COMMISSION, Respondent.
No. 15541.
United States Court of Appeals District of Columbia Circuit.
Argued September 19, 1960.
Decided September 29, 1960.

Mr. Alvin D. Edelson, Washington, D. C., with whom Mr. Ben Paul Noble, Washington, D. C., was on the brief, for petitioners.
Mr. Miles J. Brown, Attorney, Federal Trade Commission, with whom Mr. Alan B. Hobbes, Asst. General Counsel, Federal Trade Commission, was on the brief, for respondent. Mr. E. K. Elkins, Attorney, Federal Trade Commission, also entered an appearance for respondent.
Before EDGERTON, DANAHER, and BASTIAN, Circuit Judges.
PER CURIAM.


1
Oral testimony together with exhibits convinced the Commission that base-metal bezels of petitioners' watch cases could be mistaken for precious metals, because of their appearance, in the absence of clear disclosure to the contrary. Substantial evidence supports this finding. The Commission ordered petitioners to cease "Offering for sale or selling watch cases composed in whole or in part of base metal which has been treated to simulate precious metal, without clearly disclosing on such cases the true metal composition of such treated cases or parts." Commission counsel advised us in oral argument, in response to a question from the bench, that the order may be interpreted to require no more detailed disclosure than that the treated cases or parts are composed of base metal. As so interpreted, the order is


2
Affirmed.